IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

WILLIE EDWARD DOZIER,                  NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-2812

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed October 19, 2016.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Willie Edward Dozier, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of habeas corpus is dismissed. See Baker v. State, 878 So.
2d 1236 (Fla. 2004).
      Petitioner is warned that the filing of any further successive or unauthorized

pleadings concerning Duval County Circuit Court case number 16-2008-CF-014339-

AXXX-MA may result in the imposition of sanctions, including but not limited to a bar

on further pro se appearances before this court. See Fla. R. App. P. 9.410.

BILBREY and M.K. THOMAS, JJ., CONCUR; KELSEY, J., dissents in part with
opinion.




                                         2
KELSEY, J., dissenting in part.

      I concur in the dismissal of the present petition, styled "The All Great Writ." I

respectfully dissent, however, as to imposing sanctions barring any additional pro se

filings seeking relief from the same judgment and sentence challenged here and in at

least five prior cases in this Court. The Court issued a show-cause order under State v.

Spencer, 751 So. 2d 47, 48 (Fla. 1999). Petitioner responded that he should be allowed

many more frivolous filings before he is barred, citing cases in which we have allowed

over two dozen filings determined to be without merit before entering a sanction order

barring further pro se filings. Petitioner has not yet raised any meritorious challenge to

his judgment and sentence, and in response to our show cause order he has not

articulated any meritorious challenges yet to be raised. I fully respect petitioner's

constitutional right of access to courts, but on these facts I conclude that his

constitutional rights to access this Court have been satisfied, and I would immediately

prohibit petitioner from filing any additional pro se challenges to the same judgment

and sentence at issue here.




                                            3